DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramony et al (US 2006/0036209) (“Subramony) as noted in Applicant IDS dated 8/24/2018 in view of Daddona et al (US 6,091,975) (“Daddona”) and further in view of Yuzhakov (US 2010/0305473) and further in view of Chacornac (US 4,109,655) and further in view of Yuzhakov et al (US 2003/0028087) (“Yuzhakov 2”) and further in view of Yum et al (US 6,251,083”) and further in view of Calasso et al (US 2003/0028087) (“Calasso”).

Regarding Claim 1, while Subramony teaches a transdermal microneedles system, comprising:  
5a substrate (Fig. 1, device 10, upper housing 16, lower housing 20); 
a microneedle unit comprising at least a first microneedle set used as a working electrode and a second microneedle set used as a reference electrode, each of the microneedle sets comprising at least a microneedle, the first microneedle set comprising at least a sheet, the sheet having a through hole defined thereon and a barbule arranged at the peripheral of the through hole, 10the through hole on one sheet allowing the corresponding barbules of an other sheet to pass and the barbules being disposed separately (Fig. 1, 3A, and 4, electrodes 22, 24, anodic electrode 22, cathodic electrode 24, microprojections, 42, 42’, 92, barb 94, openings 96); 
a signal processing unit arranged on the substrate and electrically connecting to the first microneedle set and the second microneedle set (Fig. 1, integrated circuit 19); and 
a power supply unit providing working power to the transdermal microneedles continuous 15monitoring system (Fig. 1, battery 32), 
Subramony fails to teach wherein a second barbule and a third barbule penetrate the first through hole to juxtapose a first barbule.
However Daddona teaches a microneedle system (Abstract) wherein the microneedle sheet comprises barbules at separate peripherals of the same through hole (Fig. 4) and further teaches that a microneedle system can alternatively be used for continuous monitoring (Col. 6, L. 3-18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply microneedles of Subramony at separate peripherals as taught by Daddona as multiple sets of electrode sensors at a through hole provide redundancy and accuracy (Col. 5, L. 15-18). Furthermore, it would be obvious that adding more electrodes at the remaining two peripherals of Daddona would further increase accuracy and redundancy. Finally, it would have been obvious to use the system of Subramony for monitoring of an analyte 
Yet their combined efforts fail to teach
the first microneedle set comprising at least two sheets,
wherein the at least two sheets comprise a first sheet, a second sheet and a third sheet stacked with each other, the first sheet having at least one first through hole defined thereon and a first barbule at the peripheral of the first through hole, the second sheet having at least one second through hole defined thereon and a second barbule at the peripheral of the second through hole, the 20third sheet having at least one third through hole defined thereon and a third barbule at the peripheral of the third through hole, wherein the second barbule and the third barbule penetrate the first through hole to juxtapose the first barbule.
However Yuzhakov teaches a microneedle system (Abstract) wherein a needle at a single peripheral of a through hole is provided by a microneedle sheet (Fig. 2A-2D, [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the design of Daddona by having a single sheet with needles at a multiple peripherals with needles at a single peripheral as taught by Yuzhakov at multiple sheets as a means of simplifying construction of the microneedle system by using modular layer of needles that can stack through holes to arrive a desired piercing structure. Furthermore, it was known in the art to stack adjacent needle units to arrive at a desired piercing structure (Chacornac: modular vaccination apparatus for controlling needle density to achieve a desired vaccination dosage that shows in Figs. 1 and 4 a stacking needle structure). 
Yet their combined efforts fail to teach the tips of the barbules are in triangular arrangement.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the microneedles at the same through hole of Subramony and Daddona to juxtapose together to create the triangular piercing structure of Chaconac as a rearrangement of parts for achieving penetration by the needles at a through hole with three joint needles in a triangular arrangement recreating the piercing structure in Chacornac instead of the separated needles from different peripherals (Subramony and Daddona). This is recognized as a design choice for how the needles are arranged at the through hole as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Yet their combined efforts fail to teach a test strip arranged between the first microneedle set and the substrate, wherein the test strip comprises a conductive layer and a test area on the conductive layer, and the test areas are coated with sensing polymer and aligned with the through holes of the first microneedle set.
However Yuzhakov teaches an analyte monitoring using microneedles (Abstract, [0050]) comprising a test strip arranged between a first microneedle set and the substrate (Figs. 2A-2C, [0068] test strip comprising support material 8, working electrode 10, spacers 12, reagent 16, and reference electrode 44 is arranged between a microneedle set 22 and a support material 6), wherein the test strip comprises a conductive layer ([0068] working electrode 10), and a test area on the conductive layer (Figs. 2A-2C, reaction area 14 with reagent 16 on the conductive layer), and test area is coated with sensing polymer (Fig. 2A, reagent 16, [0029] reagent being a sensing polyer) and aligned with the through holes of the microneedle set (Fig. 2A, through holes 24 align with reaction area).

Yet their combined efforts fail to wherein the test strip comprises a plurality of test areas on the conductive layer. 
However Yum teaches a body fluid analyzer (Abstract) and further teaches that the fluid sampling of glucose may guide fluid to a plurality of test areas (Fig. 3, Col. 12, L 3-48, matrix 5 acts as a test strip with a plurality of test areas 10, the test areas are coated with enzymes, and align with permeation enhancers at an opening 34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the microneedles of Subramony, Daddona, Yuzhakov, Chacornac, and Yuzhakov 2 to transmit fluid to a plurality of test areas as these enables multiple tests for either increased confidence if testing for the same analyte or increased utility if testing for multiple analytes. Furthermore, one of ordinary skill in the art would understand that multiple tests can be run from a collected sample of a microneedle (Calasso [0012]).
Regarding Claim 3, Subramony, Daddona, Yuzhakov, Chacornac, Yuzhakov 2, Yum, and Calasso teach the transdermal microneedles continuous monitoring system in claim 1, and Subramony further teaches wherein each of the barbule of the first microneedle set comprises a tip and a base (Fig. 4), and their combined efforts teach wherein the tips of the barbules are not at the same altitudes after the sheets are stacked and the through hole of one sheet are penetrated 20by the barbules of other sheets (See Claim 1 Rejection, if one were to stack the sheets such as the one in Yuzhakov, the needles altitude would be staggered by the thickness of the sheet).  
Regarding Claim 4, Subramony, Daddona, Yuzhakov, Chacornac, Yuzhakov 2, Yum, and Calasso teach the transdermal microneedles continuous monitoring system in claim 1, and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the stacked microneedles of Subramony, Daddona, Yuzhakov, and Chacornac at the same altitude as taught by Chacornac as a means of having the various microneedles measuring the physiological values from the same depth. Thus, the measurements are made as consistent as possible by being performed at the same fluid and tissue depth.
Regarding Claim 5, Subramony, Daddona, Yuzhakov, Chacornac, Yuzhakov 2, Yum, and Calasso teach the transdermal microneedles continuous monitoring system in claim 1, and Subramony further teaches wherein the microneedles of first microneedle set and the second microneedle set are formed by punching or etching ([0087]).  
Regarding Claim 6, Subramony, Daddona, Yuzhakov, Chacornac, Yuzhakov 2, Yum, and Calasso teach the transdermal microneedles continuous monitoring system in claim 1, and Daddona further teaches wherein each the barbules has sensing polymer coated on inner surface thereof (Fig. 2, Col. 4, L. 19-44, glucose oxidase on the inner surface of barbules by being incorporated into the electrodes).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the system, when used as a continuous detection system as taught by Daddona, would further comprise a sensing polymer to enable detection with the desired analyte by reacting with the analyte (i.e. glucose and glucose oxidase).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramony in view of Daddona and further in view of Yuzhakov and further in view of Chacornac and Yuzhakov 2 and further in view of Yum and further in view of Calasso and further in view of KenKnight et al (US 2008/0280341) (“KenKnight”).
Regarding Claim 7, while Subramony, Daddona, Yuzhakov, Chacornac, Yuzhakov 2, Yum, and Calasso teach 5the transdermal microneedles continuous monitoring system in claim 1, their combined efforts fail to teach wherein each the barbules has anti-irritation medicine coated on outer surface thereof.  
However KenKnight teaches a medical device (Abstract) and teaches that irritation from an electrode may be reduced by the introduction of an anti-inflammatory agent ([0144]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the barbules of Subramony, Daddona, Yuzhakov, and Chacornac include an anti-inflammatory agent coating as taught by KenKnight to minimize patient discomfort.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramony in view of Daddona and further in view of Yuzhakov and further in view of Chacornac and further in view of Yuzhakov 2 and further in view of Yum and further in view of Calasso and further in view of Jung et al (US 2013/0116523) (“Jung”).
Regarding Claim 9, while Subramony, Daddona, Yuzhakov, Chacornac, Yuzhakov 2, Yum, and Calasso teach 5the transdermal microneedles continuous monitoring system in claim 6, their combined efforts fail to teach the system further comprising a protection layer on the sensing polymer.
However Jung teaches a microneedle system (Abstract) and further teaches applying a protection layer on the microneedles ([0097]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply a protection layer on the microneedle (and by extension, .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramony in view of Daddona and further in view of Yuzhakov and further in view of Chacornac and further in view of Yuzhakov 2 and further in view of Yum and further in view of Calasso and further in view of KenKnight and further in view of Jung.
Regarding Claim 10, while Subramony, Daddona, Yuzhakov, Chacornac, Yuzhakov 2, Yum, and Calasso teach 5the transdermal microneedles continuous monitoring system in claim 7, their combined efforts fail to teach the system further comprising a protection layer on the anti-irritation medicine.  
However Jung teaches a microneedle system (Abstract) and further teaches applying a protection layer on the microneedles ([0097]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply a protection layer on the microneedle (and by extension, a coat of anti-irritation medicine on the electrode) of Subramony, Daddona, Yuzhakov, and Chacornac as taught by Jung to reduce the rate of degradation in the internal environment of the microneedles.

Response to Arguments
Applicant’s amendments and arguments filed 1/20/2022 with respect to the 35 USC 103 claim rejections have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Subramony, Daddona, Yuzhakov, Chacornac, Yuzhakov 2, Yum, and Calasso.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791